Citation Nr: 0535030	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-30 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from September 1970 to 
September 1974.  A subsequent period of active duty, from 
September 1974 to September 1975, is deemed to be not 
qualifying service for VA compensation benefits.  See 
Administrative Decision, December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The April 2002 
RO decision denied a claim for service connection for PTSD, 
and the March 2003 RO decision denied, in pertinent part, a 
claim for service connection for bilateral hearing loss.  

As a matter of clarification, this matter has been certified 
to the Board for review of only the veteran's claim of 
service connection for bilateral hearing loss.  However,  
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. 
§ 19.35.  The record in this regard indicates that the 
veteran's claim of service connection for PTSD, first 
submitted in July 2001, is now in appellate status - as is 
reflected on the title page of this decision.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995) (Observing that the filing of a 
Notice of Disagreement triggers appellate review and the 
Board's jurisdiction).

The record reflects that following the initial denial of the 
PTSD claim in April 2002, the veteran's Notice of 
Disagreement was received later that month.  The veteran 
submitted an additional statement in support of his claim and 
further evidence in January 2003, and a Statement of the Case 
was subsequently issued.  However, within several days of the 
issuance of the Statement of the Case, the veteran filed a 
statement indicating that he wished to pursue a further claim 
of service connection for PTSD.  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," 
or correspondence containing the necessary information.   The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions an appellant needs to take to perfect an appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.  It has also been 
held that 
unlike the Notice of Disagreement, the filing of a 
substantive appeal is not jurisdictional.  See Gomez v. 
Principi, 17 Vet. App. 369 (2003) (Holding that the penalty 
of dismissal for failure to file a substantive appeal is 
expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996);  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

The Board finds that the veteran's various correspondence 
dated subsequent to receipt of his April 2002 Notice of 
Disagreement suffices to constitute sufficient information to 
complete his appeal.  

In August 2005, the veteran's sworn testimony was obtained at 
a hearing conducted by the undersigned Veterans Law Judge 
(VLJ) sitting at the RO (Travel Board hearing).  A transcript 
of this hearing is on file.  At that time, the veteran also 
submitted additional evidence along with a signed waiver of 
regional office adjudication (AOJ) so as to permit initial 
Board review of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2005).  

In August 2005, the veteran withdrew a claim for service 
connection for residuals of a left perforated ear drum, and 
the matter is no longer in appellate status.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claim of service connection for bilateral 
hearing loss, adjudicated on the merits on appeal, and has 
obtained and fully developed all evidence necessary for an 
equitable disposition of that claim.  

2.  The veteran's bilateral hearing loss is due to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Bilateral Hearing Loss

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. § 3.385.  A hearing 
disability will be determined where any of the following 
threshold measures has been found: where the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; where the auditory 
threshold for at least three of the frequencies is 26 
decibels or greater; or where speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.  

A showing of hearing loss disability in service is not vital 
in a claim for service connection; service connection for a 
hearing loss may be granted if a veteran has a current 
hearing loss disability, as defined by 38 C.F.R. § 3.385, and 
there is a medically sound basis for attributing the current 
hearing loss to such service.  See Hensley v. Brown, 5 Vet. 
App. 155, 157-8 (1993).  In Hensley, the United States Court 
of Appeals for Veterans' Claims (Court) observed in dictum 
that a degree of hearing loss is present when the auditory 
threshold at any of the frequencies is greater than 20 
decibels or above.  

The veteran asserts that his current bilateral hearing loss 
was incurred as a result exposure to acoustic trauma during 
his active military service.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).  

Service personnel records demonstrate that the veteran was an 
airplane mechanic for the U.S. Air Force stationed in 
Thailand during the Vietnam War, during the  period of 
qualifying service.  Service medical records show the results 
of several audiometer tests, as detailed below, with evidence 
that the veteran was exposed to acoustic trauma from military 
jet aircraft engines.  The Board finds that the veteran was 
likely exposed to acoustic trauma during his period of 
qualifying service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The veteran's service medical records demonstrate a decrease 
in the veteran's hearing acuity during his period of service 
from 1970 to 1974.  Preinduction audiometer testing of June 
1970 revealed thresholds for the frequencies 500, 1000, 2000, 
3000 and 4000 hertz, of -5, -10, -10, [not recorded] and 5 
decibels in the right ear, and -5, -5, -5, [not recorded], 
and 0 decibels in the left ear.  Audiometer testing of 
December 1971 revealed decreased hearing acuity, with 
thresholds for the frequencies 500, 1000, 2000, 3000 and 4000 
hertz, of 20, 20, 5, 15, and 5 decibels in the right ear, and 
15, 15, 10, 20 and 25 decibels in the left ear.  An April 
1974 audiometer test also shows decreased hearing acuity, 
with thresholds for the frequencies 500, 1000, 2000, 3000 and 
4000 hertz, of 15, 15, 5, 15 and 30 decibels in the right 
ear, and 15, 10, 10, 10, and 35 decibels in the left ear.  
Service medical records also show treatment for a perforated 
left eardrum in June and July 1974.  
The veteran's service medical records show a loss in hearing 
acuity in service within the meaning of Hensley, 5 Vet. App. 
at 157-158.  

The post-service evidence shows a current diagnosis of 
bilateral hearing loss, which is possibly due to acoustic 
trauma during the veteran's military service.  Private 
audiologic testing of February 2003 shows a diagnosis of 
bilateral hearing loss due to noise exposure and acoustic 
trauma.  The veteran reported decreased hearing from 1975.  
VA audiometric testing of April 2004 demonstrates pure tone 
(air conduction) thresholds for the frequencies 1000, 2000, 
3000 and 4000 hertz, respectively, of 20, 20, 35, and 40 
decibels in the right ear, for an average of 29 decibels, and 
20, 20, 35 and 40 decibels in the left ear, for an average of 
29 decibels.  Speech discrimination ability was 98 percent 
correct bilaterally.  

The above data meets the VA's criteria for hearing loss at 38 
C.F.R. § 3.385.  

A private otolaryngologic report of September 2005 diagnoses 
the veteran with bilateral hearing loss, with the nexus 
opinion that the veteran's prior military service, at least 
in part, contributed to the veteran's current bilateral 
hearing loss.  

Because the current audiology examinations confirm that the 
veteran has a current bilateral hearing loss under 38 C.F.R. 
§ 3.385, the first element of Hickson is established.  With 
the benefit of reasonable doubt accorded to the veteran, the 
second element of Hickson is also satisfied as service 
medical records document some decrease in hearing acuity 
during his qualifying period of active duty, comparing 
audiometer results from June 1970 to April 1974.  Although 
there is no firm evidence of record as to the third element 
of Hickson, the audiologic evidence of record, at least in 
part, suggests that the veteran's bilateral hearing loss is 
due to acoustic trauma-something which the veteran was 
clearly exposed to in service.  

Further inquiry could be undertaken with a view towards the 
development of the claim of service connection for right hear 
hearing loss.  However, as outlined above,  where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley, supra.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied and service connection 
will be granted for right-ear hearing loss.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


REMAND

The record indicates that the veteran's claim of service 
connection for PTSD has been continually denied on the basis 
that there is no corroboration for his claimed in-service 
stressors.  In whole, the veteran has alleged that while 
stationed with the 307th Organizational Maintenance Squadron 
at U-Tapao Air Base in Thailand, and while so assigned as a 
B-52 crew chief, he flew several missions and experienced 
hostile fire.  He has also alleged that he was present for at 
least one attack on the air base.

The RO attempted to verify the veteran's claimed PTSD 
stressors in July 2002, after which time the veteran was 
requested to provide more specific factual information 
regarding his claimed PTSD stressors so as to allow 
verification.  However, the RO took no action when the 
veteran responded in August 2002 with the requested 
information (regarding a January 1972 bombing of U-Tapao 
Royal Thai Naval Air base, Thailand, during a period of time 
when the veteran was reportedly on the airport runway while 
it was being bombed by enemy forces).  Service personnel 
records already show that the veteran was stationed in 
Thailand for some undisclosed period of time from October 
1971-possibly to include January 1972.  Later, the veteran 
submitted an unverified web-based article regarding the 
incident, but the RO made no effort to verify whether or not 
the event, as detailed in the article occurred, and whether 
the veteran was stationed at U-Tapao AFB on January 9th and 
10th, 1972.  

As noted, the veteran also asserts that he occasionally flew 
bombing missions over the Republic of Vietnam, and that 
during these bombing runs his plane was nearly shot down by 
enemy forces.  No attempt was made to verify this stressor.  
Additionally, in August 2003, the veteran requested that the 
RO obtain copies of his pay and personnel records, because 
such would demonstrate that at the time he was stationed in 
Thailand he was receiving "hazardous duty" pay.

The RO has also not attempted to obtain any information 
regarding the unit history of the 307th Organizational 
Maintenance Squadron, such as might corroborate any of the 
veteran's accounts.  Thus, this matter is REMANDED for the 
following actions:

1.  The VBA-AMC should contact the 
veteran and invite him to submit any and 
all evidence in his possession which is 
potentially probative of his claim for 
service connection for PTSD, to include 
any evidence or more detailed information 
(such as month and year and names of 
witnesses) regarding either of his 
claimed PTSD stressors, in January 1972 
or bombing missions over North Vietnam.  

The veteran is specifically asked to 
provide the names and addresses, if 
known, of any witnesses of each claimed 
PTSD stressor events, and also to provide 
any verifying facts and circumstances 
(date, place, units involved, and names 
of other witnesses) of his alleged 
stressor/combat experiences.  

The veteran should also be informed of 
the necessity of his obtaining such 
corroborative evidence of a claimed in-
service PTSD stressors-with notice that 
a diagnosis of PTSD which is based upon a 
non-verified PTSD stressor may not be 
accepted by VA.  

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file copies of any and all VA and private 
medical records regarding the veteran's 
PTSD, if not already associated with the 
claims folder, to include any additional 
available treatment records from the VA 
facilities located at Durham and 
Fayetteville, North Carolina, and 
Hampton, Virginia, dated from 1971 to the 
present.  

Any records obtained from these efforts 
should be added to the file.  If records 
are not obtained, the RO should notify 
the veteran that they were not able to 
obtain those records and place a copy of 
the notification letter to the veteran in 
the file for the record.

3.  The RO should, in any case, send a 
copy of the veteran's April 2002 PTSD 
questionnaire response, his April 2002, 
January 2003 and August 2003 PTSD 
stressor statements, his service 
discharge documents, and his service 
personnel records, to CURR.  
Additionally, Unit records must be 
requested for the 307th OMS, Uta, 
Thailand, for 1972 and 1973, with a 
request for verification of: (1) a 
January 9, and 10, 1972 bombing of U-
Tapao Royal Thai Naval Air base, 
Thailand, verification as to whether the 
veteran was stationed at U-Tapao at that 
time, and verification as to whether the 
veteran had any flight time running 
bombing missions over North Vietnam, to 
include the dates of same.  

Verification must include whether the 
veteran was stationed at U-Tapao AFB on 
January 9th and 10th, 1972, whether that 
base was bombed and the circumstances of 
the same, and whether the veteran 
participated in any bombing missions over 
the North Vietnam.  Any response received 
from CURR should be made part of the 
record.

If CURR requests more specific 
descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information-and if any 
additional information is received from 
the veteran, the VBA-AMC should forward 
it to the requesting agency.  

4.  If and only if a PTSD stressor is 
verified as a result of the requested 
development, the RO should consider 
whether a further VA psychiatric or 
psychological examination should be 
conducted.  The examiner should be asked 
to review the entire record in 
conjunction with the examination.  The 
report of the examination should include 
a list of diagnoses of all psychiatric 
disorders the veteran has.  

The VBA-AMC must specify for the examiner 
only the stressor(s) determined to have 
been corroborated by the evidence of 
record and instruct the examiner that 
only that event may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria of the DSM-IV to 
support a diagnosis of PTSD have been 
satisfied.  The examiner is advised that 
any stressors which have not been 
verified must not be considered credible 
in rendering the diagnosis.  The 
rationale for all opinions expressed must 
also be provided.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA 
examination report, to include a nexus 
opinion, and that all actions taken are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

6.  Thereafter, the VBA AMC should 
readjudicate the claim of service 
connection for PTSD-on a de novo basis-
specifically to include consideration of 
all of the evidence of record for the 
entire appeal period, particularly to 
include evidence received since the time 
of the August 2003 RO decision.    

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issue of entitlement to service connection for PTSD with 
reasons and bases for the decision.  The veteran and his 
representative should be given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


